Citation Nr: 1714266	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1957 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability is as likely as not attributable to service.  

2.  Tinnitus is as likely as not attributable to service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS

The Veteran appeals the denial of service connection for a bilateral hearing loss disability and tinnitus.  He argues that during service he worked as an aircraft mechanic and that he was around running aircraft without ear protection.  He claims that working on helicopters caused him to lose his hearing.  He denies any significant noise exposure prior to entering service and since separation from service.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  To that end, 
during the March 2010 VA examination, the Veteran reported that his hearing problems began about 45 years prior and that his tinnitus began about 12 years ago.  The VA examiner noted that noise exposure was conceded as the Veteran served as a rotor and propeller repairman during service.  

The VA examiner found, however, that he could not resolve the issue of whether the Veteran's hearing loss disability was related to service without resort to mere speculation.  He noted that there were no service medical records, private medical records or VA medical records found in the claims folder to review, and that the Veteran reported that he initially noticed hearing loss about 4 to 6 years after separation from service.  The VA examiner further stated that "the Veteran's current hearing loss may or may not be contributed to by military noise exposure as well as aging and health conditions."  As he could not render an evidence based opinion without resort to mere speculation, based on the Veteran's report of hearing difficulty onset, he stated that it was less likely as not that hearing loss was due to military noise exposure but rather by some other cause.  

Furthermore, he opined that the Veteran's tinnitus was not due to or a result of his in service noise exposure while serving as a rotor and propeller repairman during service.  He reasoned that "tinnitus due to noise exposure has reported onset to be immediately or soon after incidence of noise exposure."  As service treatment records were silent regarding tinnitus and the Veteran reported the onset of tinnitus to be 12 years ago about 40 years after separation from service, he found that tinnitus was not caused by military noise exposure and that the current perception of tinnitus may be caused by aging and/or health conditions.   

In contrast, in May 2010, private audiologist S.R., found that the Veteran suffered from acoustical trauma while serving in the United States Army.  She stated that while working in helicopter maintenance the Veteran was in close proximity to toxic levels of noise from the helicopters that he worked on and that at times he was required to work inside the aircraft near the engines while they were running.  
She noted that toxic noise levels were detrimental to the Veteran's hearing sensitivity and most certainly caused acoustical trauma.  She further found that excessive loud noises are proven to be most harmful and that she was certain that exposure to these toxic levels of noise lead to the Veteran's current impaired hearing levels, loss of speech discrimination and presence of his tinnitus.  

The Veteran's wife also expressed during the December 2016 hearing and in correspondence received in December 2016 that she has been married to the Veteran for 60 years and that she noticed a serious lack of hearing in the Veteran when he returned home from service in 1959.  

Here, the Board has been presented with conflicting opinions as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The Board finds, however, that the Veteran has presented credible testimony of in service noise exposure and continued problems since that time.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  A bilateral hearing loss disability according to VA regulations and tinnitus has been shown by the record.  Although his disabilities were not formally diagnosed in service, his credible lay statements in conjunction with the lay statement of his wife and opinion of audiologist S.R place the evidence in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for a bilateral hearing loss disability and tinnitus is granted.  










ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.  


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


